DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 1/13/21.
Claims 1-2, 5-12, 15, 17-18, 20, and 22-34 are pending.
Examiner suggests that the applicant cancel the withdrawn claims (claims 17-18, 20, 33) in the next amendment in order to remove this as an issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al., Pub. No. US 2019/0132103, (“Yang”).
A method of operation of a User Equipment device, UE, in a wireless system, comprising: 
performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers (unlicensed carrier) for switched carrier Sounding Reference Signal, SRS, transmission (Fig. 1, step 101; see also, paragraph nos. [0180] and [0181] and the abstract); and 
performing a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers; (Fig. 1, step 102; see also, paragraph nos. [0182], “when the contention for the right to use … is successful … SRS … is sent on the unlicensed carrier” and the abstract)
wherein performing the switched carrier SRS transmission on the at least one candidate carrier comprises performing the switched carrier SRS transmission on the at least one candidate carrier in accordance with an SRS transmission multiplexing configuration for a respective group of UEs (e.g., UE1 shown in Fig. 11) such that the switched carrier SRS transmission on the at least one candidate carrier is multiplexed with uplink transmissions or SRS transmission of another group of UEs (e.g., UE2 shown in Fig. 11) on the same at least one candidate carrier” (see, e.g., Fig. 11 and its respective written description which discloses the multiplexing of SRSs transmitted by UEs, UE1 and UE2, on a single unlicensed carrier; note that other UEs can execute LBT on the same unlicensed carrier) as recited.
.
Allowable Subject Matter
Claims 1-2, 5-12, 15, 22-32 are allowed.
Independent claims 1 and 15 are allowable for reasons of record (see the Final OA dated 10/13/20, pages 13-14) and as reiterated herein.
Regarding independent claims 1 and 15, the prior art of record does not teach or suggest the claimed limitations “after performing the switched carrier SRS transmission on the candidate carrier: 
performing the uplink LBT on the one or more carriers, a result of the uplink LBT on the one or more carriers being that the one or more carriers are available; and 
resuming the uplink transmission after performing the switched carrier SRS transmission and upon the result of the uplink LBT on the one or more carriers being 
The remaining dependent claims are allowable at least in view of their dependence from their respective parent independent claims.
	Yang is the closest prior art of record, and Yang teaches performing listen before talk on an unlicensed carrier and if the unlicensed carrier is available, performing an SRS transmission on the unlicensed carrier by a UE. However, Yang does not teach or suggest the claim limitations of claims 1 and 15 as identified above.
Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
Applicant argues, re claim 34, that Yang does not disclose "the switched carrier SRS transmission on the at least one candidate carrier is multiplexed with uplink transmissions or SRS transmission of another group of UEs on the same at least one candidate carrier” and cites paragraph nos. 0075 and 0076 of applicant’s specification as one example of the claim language.  In particular, applicant cites paragraph no. 0076 and the disclosure therein “The switched group D1 SRSs and regular group D2 SRSs are assigned different combs and/or cyclic shifts in order to multiplex them in the same symbol location" (emphasis added by applicant).  
multiplexed with uplink transmissions or SRS transmission of another group of UEs on the same at least one candidate carrier" (emphasis added) of claim 34 which does not require that the multiplexed transmissions overlap in time domain or occupy the same symbol location, Yang clearly teaches the claimed limitations at issue (see, e.g., Fig. 11 of Yang and its respective written description which clearly teaches that the SRS transmission of UE1 is multiplexed on the same unlicensed carrier with the SRS transmission of UE2 which corresponds to “another group of UEs”). 
Applicant’s attention is also drawn to Matsumura et al., cited below, which discloses that UEs transmit SRS transmissions in the same time domain or symbol locations, see, e.g., Figs. 3-4 and 12 and their respective written descriptions.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Matsumura et al., Pub. No. US 2020/0322119, (“Matsumura”) which discloses that UEs transmit SRS transmissions in the same time domain or symbol locations, see, e.g., Figs. 3-4 and 12 and their respective written descriptions.  This disclosure is relevant to applicant’s paragraph nos. 0075-0076.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

                                                                                                                                                                                                   
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414